766 N.W.2d 851 (2009)
DEPARTMENT OF ENVIRONMENTAL QUALITY, Plaintiff-Appellee,
v.
WATEROUS COMPANY, Defendant-Appellant.
Docket No. 136520. COA No. 272968.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's February 6, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN, J., would grant the motion for reconsideration.
MARKMAN, J., would grant the motion for reconsideration and, on reconsideration, would grant leave to appeal for the reasons set forth in his dissenting statement in this case, 483 Mich. 890, 759 N.W.2d 888 (2009).